Citation Nr: 1413479	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for bilateral cataracts.

3.  Entitlement to service connection for right eye blood clot.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for eczematous dermatitis.

6.  Entitlement to service connection for left tinea pedis.

7.  Entitlement to a rating in excess of 40 percent for the residuals of prostate cancer.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and July 2009 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for a left shoulder disorder, bilateral cataracts, right eye blood clot, glaucoma, eczematous dermatitis, and left tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In correspondence dated August 25, 2010, the Veteran requested a withdrawal of his appeal for entitlement to a rating in excess of 40 percent for the residuals of prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a rating in excess of 40 percent for the residuals of prostate cancer by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for entitlement to a rating in excess of 40 percent for the residuals of prostate cancer and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter on appeal and it is dismissed.


ORDER

The appeal for entitlement to a rating in excess of 40 percent for the residuals of prostate cancer is dismissed.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims by correspondence dated in June 2008, May 2009, and July 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Veteran contends that he has a left shoulder disorder as a result of injuries sustained lifting ammunition during service in Vietnam.  He also contends that he has eye disabilities as a result of injuries and exposure to Agent Orange, dust, and foreign bodies in the eyes and skin disabilities as a result of the wet tropical environment and Agent Orange exposure during service in Vietnam.  At his hearing in August 2010 he testified that he had been treated for left shoulder problems in service and that he had first sought treatment for eye problems at the Allen Park VA facility in approximately 1972.  He also stated, in essence, that recent VA treatment should be obtained to support his appeal.

The Board finds that records show the Veteran served in combat and that his statements as to injuries and exposures in Vietnam are consistent with the circumstances of his service.  The available service treatment records also show that in March 1971 the Veteran complained of a rash to the chest and back.  The examiner noted that it looked like tinea versicolor.  A May 1971 separation examination, however, revealed normal clinical evaluations of the eyes, upper extremities, and skin.  VA treatment records dated in June 2009 noted the Veteran had sustained a left shoulder injury in a motor vehicle accident in January 2007.  A July 2008 VA examination report included diagnoses of tinea pedis and eczematous dermatitis, but the examiner noted that etiology opinions could not be provided without resort to mere speculation.  VA records show the Veteran's service treatment records were subsequently added to the record.  

The Veteran's left shoulder and eye disability claims have not been addressed by VA examination.  The Board finds that further action must be taken in this case to obtain pertinent VA treatment records, including records from the Allen Park VA facility dated in approximately 1972, and etiology opinions as to the issues on appeal.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.

Advise the Veteran that records closest in time to his service discharge would be the most persuasive evidence that an injury or disorder was incurred in service.  Advise him that records prior to January 2007 showing that he complained of or was treated for a left shoulder injury prior to a motor vehicle accident in January 2007, would be more persuasive than current records.

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, including from the Allen Park VA facility dated in approximately 1972, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present left shoulder disorder as a result of active service.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

3.  Schedule the Veteran for a VA eye examination for opinions.  The examiner should state whether the Veteran has bilateral cataracts, residuals of a right eye blood clot, and glaucoma.  Then, the examiner should provide an opinion as to the likelihood (50 percent probability or greater), for each claimed disorder, if present (bilateral cataracts, residuals of a right eye blood clot, glaucoma) that the disorder was incurred in, was manifested during, or is a result of the Veteran's active military service, to include consideration of Agent Orange exposure.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

4.  Schedule the Veteran for a VA skin examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that current eczematous dermatitis and/or left tinea pedis disabilities, if present, are a result of the Veteran's active service, to include as due to Agent Orange exposure.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


